Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 and 9/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2017/0372152; hereinafter Baek) in view of Goodelle et al. (US 2017/0083745; hereinafter Goodelle). 
Regarding claim 1: 
Baek discloses a fingerprint recognition system (see Fig. 1 or 2) comprising: 

the first light control part is provided so that light incident from the lower surface of the first light control part at a first angle (Ɵ0) is transmitted toward the intermediate layer as light having a second angle (ƟA) different from the first angle Ɵ0 (see Fig. 2 or 3; first angle correpodns to the angle of light exiting the light emitting unit, and second angle corresponds to the angle reflected/deflected by the structure of the optical layer at portion 235 or 335), 
the second light control part is provided so that light incident on the upper surface of the second light control part at a fourth angle (ƟB’) is transmitted to the lower surface of the second light control part (see Fig. 2 or 3; light 205 or 305 is transmitted from the upper surface of the structure 237 or 337 to the lower surface of the structure 237 or 337), and 
the intermediate layer is provided so that a region where a fingerprint is recognized on the fingerprint contact part is secured (see Fig. 2 or 3 or 6; the symmetrical protrusion structure 631).
Baek dose not disclose the fingerprint recognition system comprising: 
a display panel including a fingerprint contact part; and a fingerprint recognition chip attached to the display panel. 
However, in the same field of endeavor, Goodelle discloses a fingerprint recognition system (see Fig. 11) comprising: 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint recognition system of Baek such that the fingerprint recognition system is attached to a display panel as taught by Goodelle.  One of ordinary skill in the art would have been motivated to do this because fingerprint recognition can be integrated into the display device to thereby enhance the security feature of the mobile device. 
Regarding claim 2: 
Baek and Goodelle disclose all the features in claim 1.  Further, the combination of Baek and Goodelle also discloses the fingerprint recognition system, comprising the intermediate layer and the light control layer sequentially on the opposite surface of a surface of the display panel having the fingerprint contact part (see Fig. 2 or 3 of Baek and Fig. 11 of Goodelle; when the fingerprint recognition chip of Baek is place under the cover glass panel having the fingerprint contact part, the intermediate layer and light control layer are sequentially on the opposite surface of the cover glass panel). 
The motivation to combine Baek and Goodelle is provided above in claim 1. 
Regarding claim 3: 
Baek and Goodelle disclose all the feature in claim 1.  Goodelle further discloses the fingerprint recognition system, wherein the fingerprint contact part comprises one or more functional films selected from the group consisting of a hardness reinforcing film, an antifouling 
The motivation to combine Baek and Goodelle is provided above in claim 1.
Regarding claim 4: 
Baek and Goodelle disclose all the feature in claim 1.  Goodelle further discloses the fingerprint recognition system, wherein the system has a fingerprint recognition region on a region of a display part in the display panel (see Fig. 11).
The motivation to combine Baek and Goodelle is provided above in claim 1.
	Regarding claim 5: 
	Baek and Goodelle disclose all the feature in claim 1.  Baek further discloses the fingerprint recognition system, wherein the system is provided so that the light of the second angle (ƟA) transmitted from the first light control part is transmitted through the lower surface of the intermediate layer (see Fig. 6; the light exits from region 635 is transmitted through the lower surface of the region 631, which is the intermediate layer).
	Regarding claim 10: 
Baek and Goodelle disclose all the feature in claim 1.  Baek further discloses the fingerprint recognition system further comprising a light source part positioned below the first light control part, wherein the first light control part is provided so as to transmit the light incident at the first angle (Ɵ0) from the light source part toward the intermediate layer as the light having a second angle (OA) different from the first angle (Ɵ0) (see Fig. 2 or 3 or 6; light emitting unit 210, 310 or 610).
Regarding claim 11: 

Regarding claim 12: 
Baek and Goodelle disclose all the feature in claim 10.  Baek further discloses the fingerprint recognition system, further comprising a sensor part positioned below the second light control part, wherein the second light control part is provided so as to transmit the light incident on the upper surface of the second light control part at a fourth angle (ƟB’) to the sensor part (see Fig. 2 or 3 or 6; sensor 220 or 320 or 620 is provided under the second light control part 237, 337 or 637).
Regarding claim 14: 
Baek and Goodelle disclose all the feature in claim 1.  Baek further discloses the fingerprint recognition system, wherein the first light control part and the second light control part each comprises a diffractive optical element or a refractive optical element (see Fig. 2 or 3 or 6, and paragraph 60; the light is refracted by the optical layer 230, 330 or 630). 
Regarding claim 16: 
Baek and Goodelle disclose all the feature in claim 12.  Baek further discloses the fingerprint recognition system, wherein the light source part radiates infrared rays (see paragraph 40). 
 Regarding claim 20: 
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Goodelle as applied to claim 14 above, and further in view of Lee et al. (US 2018/0365475; hereinafter Lee).
Regarding claim 15: 
Baek and Goodelle disclose all the features in claim 14. Baek and Goodelle do not disclose wherein the first light control part and the second light control part each comprise a holographic film.
In the same field of endeavor, Lee discloses a fingerprint recognition system comprising a light control part comprise a holographic film (see Fig. 1A and paragraph 57; light-converging element col is a light control part, which is transparent holographic recording film). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art combine the teaching of Baek and Lee.  The combination would have yielded a predictable result of precisely converging the light to intended region.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Goodelle as applied to claim 16 above, and further in view of Wagner et al. (US 2017/0118551; hereinafter Wagner). 
Regarding claim 17: 
Baek and Goodelle disclose all the features in claim 16. Baek and Goodelle do not disclose wherein the intermediate layer is coated with an ultraviolet or a visible light blocking filter. 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Baek in view of Goodelle such that the the intermediate layer is coated with an ultraviolet or a visible light blocking filter as taught by Wagner.  One of ordinary skill in the art would have been motivated to do this because only IR light is detected. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Goodelle and Wagner as applied to claim 17 above, and further in view of Yeke Yazdandoost et al. (US 2019/0310724; hereinafter Yeke). 
Regarding claim 18: 
Baek, Goodelle and Wagner disclose all the features in claim 17.  However, Baek, Goodelle and Wagner do not disclose wherein the sensor part is coated with an ultraviolet or a visible light blocking filter. 
In the same field of endeavor, Yeke discloses a fingerprint recognition system, wherein the sensor part is coated with an ultraviolet or a visible light blocking filter (see 2A and paragraph 89; the optical image array 214 corresonds to the claimed sensor part; “the optical imaging array 214… includes… ultraviolet cut filter”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Baek, Goodelle, Wagner and Yeke. . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Goodelle as applied to claim 20 above, and further in view of Zeng et al. (US 2019/0050094; hereinafter Zeng). 
Regarding claim 21: 
Baek and Goodelle disclose all the features in claim 20.  Baek and Goodelle do not discloses the mobile device having a bezel-less feature that the area of the display part on the front of the device is 90% or more. 
In the same field of endeavor, Zeng disclose a mobile device having a bezel-less feature that the area of the display part on the front of the device is 90% or more (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the mobile device of Baek in view of Goodelle such that the mobile device has a bezel-less feature that the area of the display part on the front of the device is 90% or more as taught by Zeng.  One of ordinary skill in the art would have been motivated to do this because screen-to-body ratio of the mobile terminal can be increased to thereby provide a larger display (see Zeng, paragraph 44). 
Allowable Subject Matter
Claims 6-9, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 6, none of the reference of record alone or in combination discloses or suggests the fingerprint recognition system according to claim 5, wherein the system is provided A) transmitted from the first light control part is transmitted through the lower surface of the intermediate layer by satisfying Relational Expression 2: [Relational Expression 2]
ƟA < (180°/ᴨ) x             
                
                    
                        
                            
                                sin
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        (
                        
                            
                                n
                                2
                            
                            
                                n
                                3
                            
                        
                        )
                    
                
            
        
wherein, n2 is the refractive index of the intermediate layer, and n3 is the refractive index of the first light control part or the second light control part in the light control layer, and n3 is larger than n2.
In regards to claim 7, none of the reference of record alone or in combination discloses or suggests the fingerprint recognition system according to claim 5, wherein the system is provided such that the light incident on the lower surface of the intermediate layer at the second angle (ƟA) is incident on the display panel at a third angle (ƟB) equal to or different from the second angle (ƟA), such that the light of the third angle (ƟB) is totally reflected at the interface of the fingerprint contact part in contact with air by satisfying Relational Expression 3, and such that the light of the third angle (ƟB) is transmitted at the interface of the fingerprint contact part at which the fingerprint and the display panel are in direct contact with each other, by satisfying Relational Expression 4: 
[Relational Expression 3]
ƟB >  (180°/ᴨ) x             
                
                    
                        
                            
                                sin
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        (
                        
                            
                                n
                                0
                            
                            
                                n
                                1
                            
                        
                        )
                    
                
            
        
[Relational Expression 4]
ƟB <  (180°/ᴨ) x             
                
                    
                        
                            
                                sin
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        (
                        
                            
                                n
                                h
                            
                            
                                n
                                1
                            
                        
                        )
                    
                
            
        
wherein, n0 is 1 as the refractive index of air, n1 is the refractive index of the display panel, and nh is the refractive index of the fingerprint portion which in direct contact with the fingerprint contact part.

In regards to claim 13, none of the reference of record alone or in combination discloses or suggests the fingerprint recognition system according to claim 12, wherein the second light control part converts the light incident on the upper surface into the light vertical to the lower surface of the second light control part and transmits the vertical light to the sensor part.
In regards to claim 19, none of the reference of record alone or in combination discloses or suggests the fingerprint recognition system according to claim 1, wherein the intermediate layer has a thickness satisfying Relational Expression: 
[Relational Expression 1]
W = (D1 +D2) x             
                
                    
                        tan
                    
                    ⁡
                    
                        (
                        θ
                        A
                        )
                    
                
            
        
wherein, W is a one direction length of a region where fingerprint recognition is made in the system, D1 is the thickness of the display panel, and D2 is the thickness of the intermediate layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625